MEMORANDUM OPINION

No. 04-08-00888-CV

IN RE AEP TEXAS CENTRAL COMPANY

Original Mandamus Proceeding (1)

PER CURIAM

Sitting:	Karen Angelini, Justice
		Phylis J. Speedlin, Justice
		Steven C. Hilbig, Justice

Delivered and Filed:  February 11, 2009

MOTION TO DISMISS GRANTED; PETITION FOR WRIT OF MANDAMUS DISMISSED

	Relator filed a motion to dismiss this mandamus proceeding. We grant the motion. Costs of
this mandamus proceeding are taxed against relator, AEP Texas Central Company.  
	The clerk  of this court is directed to transmit a copy of this opinion to the attorneys of record,
the trial court judge, and the trial court clerk. 
 
								PER CURIAM.




1.  This proceeding arises out of Cause No. 07-11-46468, styled Nora Herrera, Individually and as
Representative of the Estate of Randy Lee Herrera, v. AEP Texas Central Company and Mesquite Helicopters
Services, Inc., pending in the 79th Judicial District Court, Jim Wells County, Texas, the Honorable Richard C.
Terrell presiding.